Citation Nr: 1530849	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 60 percent for ischemic heart disease.

3.  Entitlement to service connection for acid reflux.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to September 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  Jurisdiction currently resides at the RO in San Juan, Puerto Rico.

In April 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of entitlement to service connection for acquired psychiatric disorder, to include PTSD, entitlement to service connection for acid reflux and entitlement to an initial disability rating in excess of 60 percent for ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for PTSD was denied in a July 2002 Board decision that was not appealed.
 
2.  Evidence received since the final July 2002 Board decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The July 2002 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence sufficient to reopen the claim of service connection for PTSD has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 , 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, this decision reopens the claim on appeal, rendering any notice error or duty to assist failure harmless. 

Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim was denied in a July 2002 Board decision.  Although the Veteran was notified of the Board decision, he did not appeal.  As such, the July 2002 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. 
§ 20.1100 (2014).  

Since that denial, the Veteran appeared at an April 2014 Board hearing and provided testimony regarding his stressor event, providing detailed information that had not been previously considered.  This testimony is sufficient to constitute new and material evidence in accordance with 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened and, to that extent only, the appeal is granted.


REMAND

The Board finds that the reopened claim of entitlement to service connection for PTSD along with the claim for an initial increased rating for ischemic heart disease and the claim for service connection for acid reflux warrant further development.  

PTSD

Initially, the Board notes that the evidence of record demonstrates that the Veteran has been diagnosed as having major depressive disorder.  Accordingly, the Board finds that the reopened PTSD issue encompasses all acquired psychiatric disorders. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that even though a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed").

In this case, a September 2012 VA examiner concluded that a diagnosis of PTSD was not warranted as the Veteran did not engage in combat with the enemy or exposed to enemy fire.  However, the Veteran testified at an April 2014 Board hearing that he served in Vietnam for 15 months and this stressor involved performing clerical duties at a shipment facility where he witnessed dead bodies being transferred to facilities in Japan and the United States.  A review of the record indicates that the Veteran did serve as a personnel specialist and his duties would be consistent with the conditions and circumstances of his service.  However, the Board still requires verification from a mental health professional that such incident is sufficient to support a diagnosis of PTSD. As such, a further opinion or examination is warranted on remand.  

Moreover, the Board finds that the medical evidence is supportive of a claim for service connection for a psychiatric disorder as secondary to the Veteran service-connected ischemic heart disease.  The evidence includes a September 2012 VA examination report in which the Veteran was diagnosed as having major depressive disorder.  Of significance, the examiner noted that the Veteran continued to struggle with his service-connected cardiac condition and that he reported he felt down and depressed, however, a nexus statement was not provided.

In light of the above, the Board concludes the Veteran should be afforded further VA examination to obtain a medical opinion as to whether a psychiatric disorder is related to any incident of service or to his service-connected ischemic heart disease. 

Ischemic Heart Disease

The Veteran claims that a disability rating higher than 60 percent is warranted for his ischemic heart disease. At the April 2014 Board hearing, the Veteran alleged that the disability had increased in severity since the most recent VA examination conducted in May 2013.  Therefore, further development is warranted in order to afford him a current VA examination to assess the severity of his ischemic heart disease.

Acid Reflux

The RO has denied the Veteran's claim for a reflux disorder on a direct incurrence basis.  However, the Veteran testified at the April 2014 Board hearing that he suffers from acid reflux that is caused by medications used to treat his service-connected ischemic heart disease.  Accordingly, the Board finds that an examination should be obtained on remand to determine if the Veteran's claimed acid reflux is caused or aggravated by his service-connected ischemic heart disease, to include as secondary to medications taken for the same.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a VA licensed clinical psychologist or psychiatrist to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service, including any alleged in-service stressor.

Appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on examination findings, as well as a review of the claims file, including treatment records, all lay statements of record and a copy of this REMAND, the examiner is requested to render opinions as to the following:

Does the Veteran currently have PTSD? 

If a diagnosis of PTSD is made, the examiner should indicate whether it is at least as likely as not that PTSD manifested due to the Veteran's experiences witnessing the transfer of dead bodies during service.  The provider is instructed that the incident described is consistent with the conditions and circumstances of the Veteran's military service and is to be accepted as true for purposes of rendering an opinion.

If the examiner finds that the Veteran does not have PTSD, but rather has a different psychiatric disorder, or that the Veteran has another psychiatric disorder in addition to his PTSD, the examiner should determine if it is at least as likely as not that the Veteran's non-PTSD, psychiatric disorder(s) first manifested during active service or developed due to an aspect of service.

The examiner should also determine if any current psychiatric disorder is caused by or permanently worsened beyond normal progress (aggravated) by the Veteran's service-connected ischemic heart disease.  

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide a requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

2.  Arrange for the Veteran to be scheduled for an examination to determine the current nature and severity of his ischemic heart disease.  The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The AOJ should ensure that the examiner provides all information required for rating purposes.

The rationale for all opinions expressed must also be provided.

3.  Arrange for the Veteran to be scheduled for an examination by an examiner with appropriate expertise to determine the nature and etiology of any current acid reflux.  The claims folder should be made available to and reviewed by the examiner and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should diagnose any disability and further opine as to whether it is at least as likely as not that such disorder is caused by or permanently worsened beyond normal progress (aggravated) by the Veteran's service-connected ischemic heart disease, to include as secondary to medications taken for the same.  
  
The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide a requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

4.   Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


